 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL T. TORRES,                                  Case No. 1:19-cv-00067-SAB

12                    Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                          SHOW CAUSE IN WRITING WHY
13           v.                                           MONETARY SANCTIONS SHOULD NOT
                                                          ISSUE FOR FAILURE TO COMPLY WITH
14    COMMISSIONER OF SOCIAL SECURITY,                    COURT ORDER

15                    Defendant.                          FIVE-DAY DEADLINE

16                                                        (ECF No. 16)

17
            Plaintiff Michael T. Torres (“Plaintiff”) filed this action seeking judicial review of a final
18
     decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his
19
     application for disability benefits pursuant to the Social Security Act. On September 2, 2019,
20
     Plaintiff filed a motion for an extension of time to file his opening brief, requesting the deadline
21
     be extended thirty (30) days. On September 3, 2019, the Court ordered Defendant to either file
22
     an opposition to the motion for an extension of time or a statement of non-opposition within five
23
     days of entry of the order. (ECF No. 16.) The deadline has now passed, and Defendant has
24
     failed to file an opposition or statement of non-opposition as required by the Court’s September
25
     3, 2019 order.
26
            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these
27
     Rules or with any order of the Court may be grounds for imposition by the Court of any and all
28


                                                      1
 1 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 2 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 3 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 4 2000).

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      Defendant shall show cause in writing within five (5) days of the date of entry of

 7                  this order why monetary sanctions should not issue for the failure to file an

 8                  opposition or statement of non-opposition as required by the Court’s September 3,

 9                  2019 order;

10          2.      Failure to comply with this order will result in the issuance of sanctions.

11
     IT IS SO ORDERED.
12

13 Dated:        September 12, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
